Citation Nr: 0707572	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes, bilateral knees, prior to April 
2005.

2.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis, since April 2005.

3.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthritis, since April 2005.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  Prior to April 2005, the veteran's bilateral knee 
disability affected two major joints, but did not cause 
limitation of motion, nor incapacitating exacerbations.

2.  Since April 2005, both the right and left knee 
disabilities are manifested by normal extension, with flexion 
limited to 90 degrees.

3.  Since October 2006, magnetic resonance imaging has 
demonstrated a complex medial meniscus tear in each knee, 
with characteristic pain and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Prior to April 2005, the criteria for a rating in excess 
of 10 percent for degenerative changes, bilateral knees, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2006).

2.  Since April 2005, the criteria for a rating in excess of 
10 percent for right knee osteoarthritis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5260 (2006).

3.  Since April 2005, the criteria for a rating in excess of 
10 percent for left knee osteoarthritis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5260 (2006).

4.  As of October 16, 2006, the criteria for a separate 20 
percent rating for medial meniscus tear of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2006).

5.  As of October 16, 2006, the criteria for a separate 20 
percent rating for medial meniscus tear of the left knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in June 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for degenerative changes, 
bilateral knees, effective in March 2002.  A single 10 
percent rating was assigned under 38 C.F.R. § 4.71a, DC 5010, 
for traumatic arthritis.  During the course of the veteran's 
appeal of his initial disability rating, the AOJ granted 
separate 10 percent ratings for each knee under DC 5003-5260, 
for limitation of flexion due to degenerative arthritis.  
This change was made effective in April 2005.

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

In the absence of any limitation of motion, if x-rays show 
involvement of two or more major joints, or 2 or more minor 
joint groups, a 10 percent rating will be warranted.  If x-
rays show involvement of two or more major joints, or 2 or 
more minor joint groups, with incapacitating exacerbations, a 
20 percent rating will be assigned.

X-ray studies of record confirm degenerative joint disease of 
both knees.  See VA x-ray reports dated in October 2002.  
Thus, DCs 5010 and 5003 are applicable, and direct the 
Board's attention to DCs 5261 and 5260 for limitation of 
motion referable to the knee.  

In order to assign a noncompensable rating under DC 5260, 
flexion of the leg must be limited to 60 degrees or less.  
38 C.F.R. § 4.71a, DC 5260.  For a noncompensable rating 
under DC 5261, there must be limitation of extension of the 
leg to 5 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  

The veteran's range of motion has been measured on two 
occasions during the course of this appeal.  The first 
occasion was referable only to the right knee, in June 2002, 
at which time the veteran had normal range of motion, i.e., 
from zero degrees extension to 130 degrees flexion.  Hence, 
at this time, there was an absence of limitation of motion in 
the right knee.  

The second occasion measured range of motion for both knees.  
In April 2005, the veteran had zero degrees extension to 90 
degrees flexion, bilaterally.  This is clear evidence of 
limitation of motion, and particularly, limitation of 
flexion. Despite that limitation, however, it still does not 
reach the noncompensable rating under DC 5260.  Furthermore, 
with normal extension on both examinations, the requirements 
for a noncompensable rating under DC 5261 are not met.  

Outpatient clinical records do not contradict these findings.  
The veteran presented with complaints of chronic knee pain in 
August 2005, and requested a second opinion for the 
recommendation of a bilateral total knee replacement in May 
2006 (of which none was made).  Records are otherwise silent 
for specific reference to the veteran's knee disability.  
There is no documented testimony or evidence of 
incapacitating exacerbations due to his knees.  

Under these circumstances, prior to April 2005, a single ten 
percent evaluation is appropriate, as the October 2002 x-rays 
show degenerative changes of two major joints, and the 
balance of the record demonstrates an absence of limitation 
of motion and incapacitating exacerbations.  As of April 
2005, however, there is limitation of motion of both joints, 
albeit noncompensable under the ratings for the knee.  
Therefore, under DC 5003, a separate 10 percent rating is 
appropriate for each knee.  

Although an additional separate rating is allowed when the 
evidence shows other impairment of the knee, namely 
instability or recurrent subluxation, the outpatient clinical 
records do not show that the veteran's bilateral knee 
disability causes either condition.  VA examination in June 
2002 and April 2005 show the joints to be stable, and not 
causative of giving way.

Magnetic resonance imaging (MRI) scans of the knees in 
October 2006 revealed moderate effusion into both joints.  On 
the right, there was near complete cartilage loss in the 
tibiofemoral compartment, moderately severe cartilage loss in 
the lateral compartment, and a complex tear of the posterior 
horn.  On the left, there was severe degenerative cartilage 
loss in the tibiofemoral compartment with near complete loss 
in the medial tibiofemoral compartment, and a chronic complex 
tear of the posterior horn.  These changes allow for DC 5258 
to be applied. 

DC 5258 states that semilunar cartilage (that of the 
meniscus) which is dislocated (torn), with frequent episodes 
of "locking," pain, and effusion into the joint, warrants a 
20 percent rating.  In this case, each knee should be 
assigned a separate 20 percent rating as of October 16, 2006, 
the date the tears and effusion were shown.  This 20 percent 
rating should be in addition to the 10 percent rating for 
degenerative arthritis of the knee.  The law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided, is not violated, as this is an entirely different 
manifestation than the arthritis described above.  See 38 
C.F.R. § 4.14 (2005).  
	
ORDER

Prior to April 2005, entitlement to a rating in excess of 10 
percent for degenerative changes of the bilateral knees is 
denied.

Since April 2005, entitlement to a rating in excess of 10 
percent for right knee osteoarthritis is denied.

Since April 2005, entitlement to a rating in excess of 10 
percent for left knee osteoarthritis is denied.

Since October 2006, a separate 20 percent rating for medial 
meniscus tear of the right knee is granted.

Since October 2006, a separate 20 percent rating for medial 
meniscus tear of the left knee is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


